Citation Nr: 1750348	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  15-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1942 until December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board remanded this claim in April 2016.  The claim has since returned for further appellate consideration.  


FINDING OF FACT

The Veteran's income exceeded the maximum allowable pension rate (MAPR) for a veteran with one dependent.


CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to nonservice-connected pension benefits for his wife, who lived in an assisted living facility for a medical disability that required that level of care.  She resided in assisted living from July 2011 until her death in January 2015.  

Pursuant to 38 U.S.C.A. § 1521(a), a nonservice-connected (NSC) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  

Basic entitlement to improved pension exists if, among other requirements that are not at issue in this case, a veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (a)(3) (2017).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

To calculate pension, the maximum rate for NSC pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a NSC pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.  In determining countable annual income for NSC pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

Medical expenses in excess of five percent of the MAPR, which have been paid by the Veteran, shall be excluded from countable income for the purpose of determining entitlement to improved pension.  38 C.F.R. § 3.272.

The Board notes the Veteran submitted an Improved Pension Eligibility Verification Report (EVR) in August 2011 showing an income of $47,237.28.  The Veteran reported income from SSA for himself and his spouse, $1,632.50 and $686.50 respectively.  In addition, he indicated that he received $797.44 in pensions from former employers, $500 in other retirement, and $20 in interest and dividends per month.  The Veteran reported wages of $4,000 over a period of eight months from Enterprise Car Rental.  Without verification or updated records, the Board must consider these wages as income. 

The Veteran's medical insurance premiums may be applied to reduce his countable income.  He reported paying $179.66 per month for private insurance and $96.50 for Medicare.  See August 2011 Medical Expense Report.  Thus, reducing his income by $276.16 to $46,961.12.

As of 2011, the MAPR for a veteran with one dependent was $15,493.  He reported paying varying medical expenses.  The RO verified the cost for the Veteran's wife's assisted facility as $2,495 per month (amounting to $14,970 for 2011).  Five percent of $15,493 is $774.  Subtracting $774 from $14,970 equals $14,196, which may be subtracted from his yearly income to arrive at his countable income of $32,745.12, which exceeds the MAPR of $15,493.  

As of 2012, the MAPR for a veteran with one dependent was $16,324.  The RO verified the cost for the Veteran's wife's assisted facility as $2,495 per month at Hearthstone Assisted Living, and $478 at Roswell Nursing and Rehabilitation Center, which totaled $24,367 in 2012.  Five percent of $16,324 is $816.  Subtracting $816 from $24,367 equals $23,551, which may be subtracted from his yearly income to arrive at his countable income of $23,410.12, which exceeds the MAPR of $16,324.  

As of 2013, the MAPR for a veteran with one dependent was $16,569.  He reported paying varying medical expenses.  The RO verified the cost for the Veteran's wife's assisted facility as $485 per month through January 2013 through June 2013 ($3395); $591 per month from July 2013 through August 2013 ($1182); $537 per month from September 2013 through December 2013 ($2148).  The total cost amounted to $6,725 for 2013.  Five percent of $16,569 is $828.  Subtracting $828 from $6,725 equals $5,897, which may be subtracted from his yearly income to arrive at his countable income of $41,064.12, which exceeds the MAPR of $16,569.  

As of 2014, the MAPR for a veteran with one dependent was $16,851.  He reported paying varying medical expenses.  The RO verified the cost for the Veteran's wife's assisted facility as $548 per month (amounting to $6,576 for 2014).  Five percent of $15,493 is $842.  Subtracting $842 from $6,576 equals $5,734, which may be subtracted from his yearly income to arrive at his countable income of $41,227.12, which exceeds the MAPR of $16,851.  

Based on the available information, the Veteran's countable income exceeds the MAPR from August 2011.  Although he provided some medical records, it is unclear whether these expenses have been reimbursed.  Unfortunately, he has provided insufficient information to make an informed determination

From July 2011 through September 2012, Hearthstone Assisted Living reported that the Veteran paid $2,495 per month.  See June 2016 Report of General Information.  

In February 2013, the Veteran reported that his wife moved to a skilled nursing facility, Roswell Nursing and Rehab Center, which cost $7,000 per month.  The Veteran did not provide verification of this medical expense.  

In December 2014, the Veteran stated that his annual medical expenses increased by $7,716.  However, additional information did not clarify the nature of these expenses or whether they had been reimbursed. 

The RO contacted Roswell Nursing and Rehabilitation Center for verification.  They reported that the Veteran paid $478 per month from September 2012 through December 2012; $485 per month through January 2013 through June 2013; $591 per month from July 2013 through August 2013; $537 per month from September 2013 through December 2013; and $548 per month from January 2014 through December 2014.  See In June 2016 Report of General Information.  

The Veteran was sent the appropriate notice letter regarding non-service-connected pension, in June 2016.  In that letter, VA asked the Veteran to submit additional information about his medical expenses and income, no reply was ever received to that request.  Thus, a fully informed determination cannot be made about his non-service-connected pension.  

The Veteran has been given ample notice and opportunity to submit the information needed to establish entitlement to this benefit.  For whatever reason, he has not done so.  The duty to assist is not a one-way street; if a claimant wishes help in developing his claim, he cannot passively wait when he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, because the Veteran did not respond to VA's request for additional information, the Board is constrained to find that he has not met his evidentiary burden for a non-service-connected pension, as the Veteran has not provided additional information.  

The Veteran's countable income from August 2011 exceeds the statutorily designated MAPR, therefore he is not entitled under the statute.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23.  This prevents the Board from lawfully granting this claim, as there is no legal basis for entitlement to the benefits being sought.  Eicher v. Shulkin, 29 Vet. App. 1 (2017).  

Although grateful for the Veteran's service, under these circumstances, the Board has no option but to deny the claim.  


ORDER

Entitlement to nonservice-connected pension benefits is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


